 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 GERALD WILLIAMS,                                         Case No.: 2:18-cv-01168-APG-PAL

 4          Plaintiff                                    Order Directing Defendants to Re-Serve
                                                                   Motion to Dismiss
 5 v.

 6 ESURANCE, et al.,

 7          Defendants

 8         On February 6, 2019, the defendants filed a motion to dismiss. ECF No. 9. The

 9 certificate of service for that motion shows it was sent to the plaintiff at 128 Cliveden Street. Id.

10 at 4. The plaintiff has not responded to that motion. That ordinarily would result in the

11 defendants’ motion being granted as unopposed. See LR 7-2(d) (“The failure of an opposing

12 party to file points and authorities in response to any motion, except a motion under Fed. R. Civ.

13 P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of the motion.”).

14 However, it appears the plaintiff may not have received the motion because he previously had

15 filed a document with an updated address of 5228 Morrisey Drive, Las Vegas, NV 89115-3331.

16 ECF No. 6.

17         IT IS THEREFORE ORDERED that the defendants shall re-serve the motion to dismiss

18 and a copy of the court’s Klingele order (ECF No. 11) at the plaintiff’s updated address of 5228

19 Morrisey Drive, Las Vegas, NV 89115-3331. The defendants shall provide proof of re-service

20 on or before May 10, 2019.

21         DATED this 3rd day of May, 2019.

22

23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
